


GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, California 95060
A/C:
042434696
From:
Goldman, Sachs & Co.
Re:
Collared Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
May 9, 2011

*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
This master confirmation (this “Master Confirmation”), dated as of May 9, 2011
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Plantronics, Inc., a Delaware corporation (“Counterparty”).
This Master Confirmation, taken alone, is neither a commitment by either party
to enter into any Transaction nor evidence of a Transaction. The additional
terms of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a “Trade Notification”), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation. This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a “Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Counterparty and to GS&Co., with a
“Threshold Amount” of USD 50 million, provided that (x) the words “, or becoming
capable at such time of being declared,” shall be deleted from such Section
5(a)(vi) and (y) the following language shall be added to the end of such
Section 5(a)(vi): “Notwithstanding the foregoing, a default under subsection (2)
hereof shall not constitute an Event of Default if (i) the default was caused
solely by error or omission of an administrative or operational nature; (ii)
funds were available to enable the party to make the payment when due; and (iii)
the payment is made within two Local Business Days of such party's receipt of
written notice of its failure to pay.”), (iv) the designation of the General
Guarantee Agreement dated January 30, 2006 made by The Goldman Sachs Group, Inc.
(“GS Group”) in favor of each person to whom GS&Co. may owe any Obligations (as
defined in the General Guarantee Agreement) and filed as Exhibit 10.45 to GS
Group's Form 10-K for the fiscal year ended November 25, 2005 and any successor
guarantee by GS Group in favor of each person to whom GS&Co. may owe any
Obligations (as defined in the General Guarantee Agreement) as a Credit Support
Document under the Agreement and (v) the designation of GS Group as a Credit
Support Provider in relation to GS&Co. under the Agreement.




--------------------------------------------------------------------------------




The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement. For purposes of the ISDA Master Agreement, Part 1(e) of the
Schedule with respect to Automatic Early Termination shall not apply to either
party.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.


1.
Each Transaction constitutes a Share Forward Transaction for the purposes of the
Equity Definitions. Set forth below are the terms and conditions that, together
with the terms and conditions set forth in the Supplemental Confirmation and
Trade Notification relating to any Transaction, shall govern such Transaction.

General Terms:
Trade Date:    For each Transaction, as set forth in the related Supplemental
Confirmation.
Buyer:    Counterparty
Seller:    GS&Co.
Shares:    Common stock, par value $0.01 per share, of Counterparty (Ticker:
PLT)
Exchange:    New York Stock Exchange
Related Exchange(s):    All Exchanges in the United States on which the
equity-linked securities of Counterparty or options or futures or other
derivatives relating to the Shares are traded.
Prepayment\Variable
Obligation:    Applicable


Prepayment Amount:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Prepayment Date:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Valuation:
Hedge Period:    The period from and including the Trade Date to and including
the Hedge Completion Date.
Hedge Completion Date:    For each Transaction, as set forth in the related
Trade Notification, as determined by GS&Co. in its sole discretion, but in no
event later than the Hedge Period End Date.
Hedge Period End Date:    For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below.
Hedge Period Reference
Price:    For each Transaction, as set forth in the related Trade Notification,
to be the average of the VWAP Prices for the Exchange Business Days in the Hedge
Period, subject to “Valuation Disruption” below.




--------------------------------------------------------------------------------




VWAP Price:    For any Exchange Business Day, as determined by the Calculation
Agent based on the New York 10b-18 Volume Weighted Average Price per Share for
the regular trading session (including any extensions thereof) of the Exchange
on such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session for such Exchange Business Day), as
published by Bloomberg at 4:15 p.m. New York time (or 15 minutes following the
end of any extension of the regular trading session) on such Exchange Business
Day, on Bloomberg page “PLT.N <Equity> AQR_SEC” (or any successor thereto), or
if such price is not so reported on such Exchange Business Day for any reason or
is, in the Calculation Agent's reasonable discretion, erroneous, such VWAP Price
shall be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).
Forward Price:    The average of the VWAP Prices for the Exchange Business Days
in the Calculation Period, subject to “Valuation Disruption” below.
Forward Price
Adjustment Amount:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Calculation Period:    The period from and including the Calculation Period
Start Date to and including the Termination Date.
Calculation Period Start Date:    For each Transaction, as set forth in the
related Supplemental Confirmation.
Termination Date:    The Scheduled Termination Date; provided that GS&Co. shall
have the right to designate any Exchange Business Day on or after the First
Acceleration Date to be the Termination Date (the “Accelerated Termination
Date”) by delivering notice to Counterparty of any such designation prior to
11:59 p.m. New York City time on the Exchange Business Day immediately following
the designated Accelerated Termination Date.
Scheduled Termination Date:    For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below; provided, that in no event shall the Schedule Termination
Date be postponed to a date later than the Final Termination Date set forth in
the related Supplemental Confirmation, unless a longer postponement is
appropriate in light of market liquidity or, upon advice of outside counsel, in
light of regulatory considerations.
First Acceleration Date:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Valuation Disruption:    The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by deleting the words “at any
time during the one-hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be” and inserting the words “at any time on any Scheduled Trading Day during
the Hedge Period, Calculation Period or Settlement Valuation Period” after the
word “material,” in the third line thereof.
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.




--------------------------------------------------------------------------------






Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone either or both of the Hedge Period End Date and/or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period; provided, that in
no event shall the Scheduled Termination Date be postponed to a date later than
the Final Termination Date set forth in the related Supplemental Confirmation,
unless a longer postponement is appropriate in light of market liquidity or,
upon advice of outside counsel, in light of regulatory considerations. If any
such Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
reasonably determine whether (i) such Disrupted Day is a Disrupted Day in full,
in which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Hedge Period Reference Price, the Forward Price or
the Settlement Price, as the case may be, or (ii) such Disrupted Day is a
Disrupted Day only in part, in which case the VWAP Price for such Disrupted Day
shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day effected before the relevant
Market Disruption Event occurred and/or after the relevant Market Disruption
Event ended, and the weighting of the VWAP Price for the relevant Exchange
Business Days during the Hedge Period, the Calculation Period or the Settlement
Valuation Period (as defined in Annex A to this Master Agreement), as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Hedge Period Reference Price, the Forward
Price or the Settlement Price, as the case may be, with such adjustments based
on, among other factors, the duration of any Market Disruption Event and the
volume, historical trading patterns and price of the Shares. Any Scheduled
Trading Day on which the Exchange is scheduled to close prior to its normal
close of trading shall be deemed to be a Disrupted Day in full.
If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.
Settlement Terms:    
Physical Settlement:    Applicable; provided that GS&Co. does not, and shall
not, make the agreement or the representations set forth in Section 9.11 of the
Equity Definitions related to the restrictions imposed by applicable securities
laws with respect to any Shares delivered by GS&Co. to Counterparty under any
Transaction.
Number of Shares
to be Delivered:    A number of Shares equal to (a) the Prepayment Amount
divided by (b)(i) the Forward Price minus (ii) the Forward Price Adjustment
Amount; provided that the Number of Shares to be Delivered shall not be less
than the Minimum Shares and not greater than the Maximum Shares. The Number of
Shares to be Delivered on the Settlement Date shall be reduced, but not below
zero, by any Shares delivered pursuant to the Initial Share Delivery and the
Minimum Share Delivery described below, subject to the provisions of Section 9
of this Master Confirmation. Notwithstanding Section 9.2 of the Equity
Definitions, the Number of Shares to be Delivered shall be rounded down to the
nearest whole number of Shares and no Fractional Share Amounts shall be
delivered.


Excess Dividend Amount:    For the avoidance of doubt, all references to the
Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.
Settlement Date:    The date that is one Settlement Cycle immediately following
the Termination Date.




--------------------------------------------------------------------------------




Settlement Currency:    USD
Initial Share Delivery:    GS&Co. shall deliver a number of Shares equal to the
Initial Shares to Counterparty on the Initial Share Delivery Date in accordance
with Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4.


Initial Share Delivery Date:    For each Transaction, as set forth in the
related Supplemental Confirmation.


Initial Shares:    For each Transaction, as set forth in the related
Supplemental Confirmation.


Minimum Share Delivery:    GS&Co. shall deliver a number of Shares equal to the
excess, if any, of the Minimum Shares over the Initial Shares on the Minimum
Share Delivery Date in accordance with Section 9.4 of the Equity Definitions,
with the Minimum Share Delivery Date deemed to be a “Settlement Date” for
purposes of such Section 9.4.    


Minimum Share Delivery
Date:    The date one Settlement Cycle immediately following the Hedge
Completion Date.


Minimum Shares:    For each Transaction, as set forth in the related
Supplemental Confirmation.


Maximum Shares:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Share Adjustments:
Potential Adjustment Event:    Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event. For the avoidance of doubt, the
declaration and payment by the Counterparty of any Ordinary Dividend Amount
shall not constitute a Potential Adjustment Event under this Master
Confirmation. The parties agree that open market Share repurchases at prevailing
market prices, repurchases of Shares by Counterparty pursuant to the
Counterparty's stock repurchase plans or accelerated share repurchases including
any Transactions, forward contracts or similar transactions on customary terms
(including without limitation any discount to average VWAP prices) shall not be
considered Potential Adjustment Events. For the avoidance of doubt, the parties
acknowledge that (i) repurchases of Shares by Counterparty that constitute a
Tender Offer will give rise to the consequences described opposite “Consequences
of Tender Offers” below and (ii) if any repurchases of Shares by Counterparty
give rise to a postponement of the Scheduled Termination Date for any
Transaction pursuant to “Valuation Disruption” above, the consequences described
in the immediately succeeding paragraph shall apply.
It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above or if any postponement of the Scheduled Termination Date is
limited by the proviso to the definition of “Schedule Termination Date” above or
the proviso in the third paragraph of “Valuation Disruption” above, in which
case the Calculation Agent may, in its commercially reasonable discretion,
adjust any relevant terms of any such Transaction as necessary to preserve as
nearly as practicable the fair value of such Transaction (from GS&Co.'s side of
the market) prior to such postponement or limitation.
Extraordinary Dividend:    For any calendar quarter, any dividend or
distribution on the Shares with an ex-dividend date occurring during such
calendar quarter (other than any dividend or distribution of the type described
in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions) (a
“Dividend”) the amount or value of which (as reasonably determined by the
Calculation Agent), when aggregated with the amount or value (as reasonably
determined by the Calculation Agent) of any and all previous Dividends with
ex-dividend dates occurring in the same calendar quarter, exceeds the Ordinary
Dividend Amount.
Ordinary Dividend Amount:    For each Transaction, as set forth in the related
Supplemental Confirmation
Method of Adjustment:    Calculation Agent Adjustment




--------------------------------------------------------------------------------




Early Ordinary Dividend
Payment:    If an ex-dividend date for any Dividend that is not an Extraordinary
Dividend occurs during any calendar quarter occurring (in whole or in part)
during the Relevant Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines in good faith and in a
commercially reasonable manner is appropriate to account for the economic effect
on the Transaction of such event (provided that no such adjustment shall be made
pursuant to this adjustment provision to account solely for changes in
volatility, stock loan rate or liquidity relevant to the Shares or the
Transaction).
Scheduled Ex-Dividend
Dates:    For each Transaction for each calendar quarter, as set forth in the
related Supplemental Confirmation
Extraordinary Events:
Consequences of
Merger Events:    



(a)    Share-for-Share:        Modified Calculation Agent Adjustment
(b)    Share-for-Other:        Cancellation and Payment
(c)    Share-for-Combined:    Component Adjustment


Tender Offer:    Applicable; provided that (i) Section 12.1(d) of the Equity
Definitions shall be amended by replacing “10%” in the third line thereof with
“20%” and (ii) Section 12.1(l) of the Equity Definitions shall be amended (x) by
deleting the parenthetical in the fifth line thereof, (y) by replacing “that” in
the fifth line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (ii) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”
Consequences of
Tender Offers:    


(a)    Share-for-Share:    Modified Calculation Agent Adjustment or Cancellation
and Payment, at the election of GS&Co.
(b)    Share-for-Other:    Modified Calculation Agent Adjustment or Cancellation
and Payment, at the election of GS&Co.
(c)    Share-for-Combined:    Modified Calculation Agent Adjustment or
Cancellation and Payment, at the election of GS&Co.
Nationalization,
Insolvency or Delisting:    Cancellation and Payment; provided that in addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall
also constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.






--------------------------------------------------------------------------------




Additional Disruption Events:


Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii)




--------------------------------------------------------------------------------




by replacing the word “Shares” where it appears in clause (X) thereof with the
words “Hedge Position” and (iii) by immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date”; provided further that (i) any determination as
to whether (A) the adoption of or any change in any applicable law or regulation
(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute) or (B) the promulgation of or any change in the interpretation
by any court, tribunal or regulatory authority with competent jurisdiction of
any applicable law or regulation (including any action taken by a taxing
authority), in each case, constitutes a “Change in Law” shall be made without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.


Failure to Deliver:    Applicable


Insolvency Filing:    Applicable


Loss of Stock Borrow:    Applicable


Maximum Stock Loan Rate:    *** Certain information in this Agreement has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.


Increased Cost of Stock Borrow:    Applicable


Initial Stock Loan Rate:    50 basis points per annum


Determining Party:    GS&Co. for all events


Hedging Party:    GS&Co. for all events


Additional Termination Event(s):    Subject to Sections 14 and 15 of this Master
Confirmation, notwithstanding anything to the contrary in the Equity
Definitions, if, as a result of an Extraordinary Event, any Transaction would be
cancelled or terminated (whether in whole or in part) pursuant to Article 12 of
the Equity Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).


The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.




Relevant Dividend Period:    The period from and including the first day of the
Hedge Period to and including the Relevant Dividend Period End Date.






--------------------------------------------------------------------------------




Relevant Dividend Period
End Date:    If Annex A applies, the last day of the Settlement Valuation
Period; otherwise, the Termination Date.


Non-Reliance/Agreements and
Acknowledgements Regarding




--------------------------------------------------------------------------------




Hedging Activities/Additional
Acknowledgements:    Applicable


Transfer:    Notwithstanding anything to the contrary in the Agreement, GS&Co.
may assign, transfer and set over all rights, title and interest, powers,
privileges and remedies of GS&Co. under any Transaction, in whole or in part, to
an affiliate of GS&Co. whose obligations are guaranteed by The Goldman Sachs
Group, Inc. without the consent of Counterparty, provided that such guarantee is
full and unconditional, in a form customarily used by The Goldman Sachs Group,
Inc., and Counterparty receives prior notice of such assignment and a copy of
such guarantee.


GS&Co. Payment Instructions:    *** Certain information in this Agreement has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.


Counterparty's Contact Details
for Purpose of Giving Notice:    Plantronics, Inc
345 Encinal Street
Santa Cruz, CA 95060
Attention: Barbara V. Scherer
Sr. VP Finance and Administration & CFO
Telephone: +1-831-458-4434
Facsimile: +1-831-426-2965
Email: barbara.scherer@plantronics.com


With a copy to:


Attention: Richard R. Pickard
VP Legal, General Counsel & Secretary
Telephone: +1-831-458-7847
Facsimile: +1-831-426-2965
Email: rich.pickard@plantronics.com


        
GS&Co.'s Contact Details for
Purpose of Giving Notice:    Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attention: Serge Marquie, Equity Capital Markets
Telephone: 212-902-9779
Facsimile: 917-977-4253
Email: serge.marquie@gs.com


With a copy to:


Attention: Michael Voris, Equity Capital Markets
Equity Capital Markets
Telephone: +1-212-902-4895
Facsimile: +1-212-291-5027
Email: michael.voris@gs.com


And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com


2.
Calculation Agent.    GS&Co. All determinations made by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any calculation by the Calculation Agent hereunder, upon a prior written request
(a “Calculation Information Request”) by the Counterparty, the Calculation Agent
will provide to the Counterparty by email to the email address provided by the
Counterparty in such Calculation Information Request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in





--------------------------------------------------------------------------------




reasonable detail the basis for such calculation, provided that in no event
shall GS&Co. be required to provide (i) information that GS&Co. has an
obligation to keep confidential or (ii) proprietary models.


3.Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:


(a)Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.


(b)Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, each party represents and warrants to the other that
(i) it has the financial ability to bear the economic risk of its investment in
each Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined under Regulation D under the
Securities Act and (iii) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.


4.Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
(a)    The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(b)    It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress the price of the
Shares (or any security convertible into or exchangeable for the Shares) for the
purpose of inducing the purchase or sale of such security by others.
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of the
Transactions to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity's Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.




--------------------------------------------------------------------------------




(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) (other than activities excepted from Regulation M by reason of
Rules 101(b) or (c) or 102(b), (c) or (d) under the Exchange Act) at any time
during any Regulation M Period (as defined below) for any Transaction unless
Counterparty has provided written notice to GS&Co. of such restricted period not
later than the Scheduled Trading Day immediately preceding the first day of such
“restricted period”; Counterparty acknowledges that any such notice may cause a
Disrupted Day to occur pursuant to Section 5 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 6 below; “Regulation M Period” means, for any Transaction, (i)
the Relevant Period (as defined below) and (ii) the Settlement Valuation Period,
if any, for such Transaction. “Relevant Period” means, for any Transaction, the
period commencing on the first day of the Hedge Period for such Transaction and
ending on the earlier of (i) the Scheduled Termination Date and (ii) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by GS&Co. and communicated
to Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).




--------------------------------------------------------------------------------






(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date and the Settlement Date for each
Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty's incorporation.


(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.


5.
Regulatory Disruption. In the event that GS&Co. concludes, in its commercially
reasonable discretion, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by GS&Co., provided that such requirements,
policies or procedures are applied generally by GS&Co. in the relevant
business), for it to refrain from or decrease any market activity on any
Scheduled Trading Day or Days during the Hedge Period, the Calculation Period
or, if applicable, the Settlement Valuation Period, GS&Co. may by written notice
to Counterparty elect to deem that a Market Disruption Event has occurred and
will be continuing on such Scheduled Trading Day or Days.



6.10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence GS&Co.'s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.'s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.


    




--------------------------------------------------------------------------------




(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.


7.
Counterparty Purchases. Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not, without the
prior written consent of GS&Co., directly or indirectly purchase any Shares
(including by means of a derivative instrument), listed contracts on the Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares (including, without limitation, any Rule 10b-18 purchases of blocks (as
defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co or as provided in the relevant
Supplemental Confirmation.



8.Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
(a) Counterparty agrees that it:




--------------------------------------------------------------------------------




(i)will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction, make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the opening
or after the close of the regular trading session on the Exchange for the
Shares;


(ii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify GS&Co. following any such announcement
that such announcement has been made; and


(iii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide GS&Co. with written notice specifying
(i) Counterparty's average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders to approve or disapprove such transaction. Counterparty
acknowledges that any such notice may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated pursuant to the provisions set
forth in this Master Confirmation; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in Section
6 above.


(b)    GS&Co. in its sole discretion may (i) make adjustments to the terms of
any Transaction, including, without limitation, the Scheduled Termination Date
or the Forward Price Adjustment Amount, and/or suspend the Hedge Period, the
Calculation Period and/or any Settlement Valuation Period (without duplication
to any adjustments made pursuant to Modified Calculation Agent Adjustment) or
(ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.


“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.


9.
Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if the words “less than the Minimum Shares
and not” and “, but not below zero,” were deleted from the definition thereof.
If an Acquisition Transaction Announcement occurs after the Trade Date, but
prior to the First Acceleration Date of any Transaction, the First Acceleration
Date shall be the date of such Acquisition Transaction Announcement. If the
Number of Shares to be Delivered for any settlement of any Transaction is a
negative number, then the terms of the Counterparty Settlement Provisions in
Annex A shall apply.





--------------------------------------------------------------------------------




(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent is reasonably likely to result in an Acquisition
Transaction. For the avoidance of doubt, announcements as used in the definition
of Acquisition Transaction Announcement refer to any public announcement whether
made by the Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “19.9%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 19.9% of the market capitalization
of Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).






--------------------------------------------------------------------------------




10.
Acknowledgments. (a) The parties hereto intend for:



(i)each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;


(ii)the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;


(iii)a party's right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and


(iv)all payments for, under or in connection with each Transaction, all payments
for the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).
(b)     Counterparty acknowledges that:
(i)    during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty's securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and




--------------------------------------------------------------------------------




(v)    each Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.


11.
No Collateral. The parties hereto acknowledge that no Transaction hereunder is
secured by any collateral that would otherwise secure the obligations of
Counterparty herein or pursuant to the Agreement.



12.Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such




--------------------------------------------------------------------------------




currency. If any obligation is unascertained, Y may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained. Nothing in this
Section 6(f) shall be effective to create a charge or other security interest.
This Section 6(f) shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other right to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).”


(b)    Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty's bankruptcy.


13.Delivery of Shares. Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date; provided, that in no event shall any delay in delivery
be longer than thirty (30) Scheduled Trading Days later than the Original
Delivery Date.






--------------------------------------------------------------------------------




14.Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for GS&Co. to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as reasonably determined by the Calculation Agent (and the parties agree
that, in making such determination of value, the Calculation Agent may take into
account a number of factors, including the market price of the Shares or
Alternative Delivery Property on the date of early termination and, if such
delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.


15.Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating Loss pursuant to Section 6 of the Agreement GS&Co.
may (but need not) determine losses without reference to actual losses incurred
but based on expected losses assuming a commercially reasonable (including
without limitation with regard to reasonable legal and regulatory guidelines)
risk bid were used to determine loss to avoid awaiting the delay associated with
closing out any hedge or related trading position in a commercially reasonable
manner prior to or sooner following the designation of an Early Termination
Date. Notwithstanding anything to the contrary in Section 6(d)(ii) of the
Agreement, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement will be payable on the day
that notice of the amount payable is effective; provided that if Counterparty
elects to receive Shares or Alternative Delivery Property in accordance with
Section 14, such Shares or Alternative Delivery Property shall be delivered on a
date selected by GS&Co as promptly as practicable.


16.Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to any Transaction
and, as a result, Counterparty owes to GS&Co. an amount calculated under Section
6(e) of the Agreement, such amount shall be deemed to be zero; provided that
following an Acquisition Transaction Announcement, this Section 16 shall cease
to apply.


17.Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by ASC 815-40,




--------------------------------------------------------------------------------




Derivatives and Hedging - Contracts in Entity's Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).


18.Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty's
bankruptcy.


19.General Obligations Law of New York. With respect to each Transaction, (i)
this Master Confirmation, together with the related Supplemental Confirmation,
as supplemented by the related Trade Notification, is a “qualified financial
contract”, as such term is defined in Section 5-701(b)(2) of the General
Obligations Law of New York (the “General Obligations Law”); (ii) such Trade
Notification constitutes a “confirmation in writing sufficient to indicate that
a contract has been made between the parties” hereto, as set forth in Section
5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.


20.Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).


21.
Offices.

(a)    The Office of GS&Co. for each Transaction is: 200 West Street, New York,
NY 10282-2198.    
(b)    The Office of Counterparty for each Transaction is: 345 Encinal Street,
Santa Cruz, California 95060.


22.
Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a)    All parties to this Master Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.
(b)    Arbitration awards are generally final and binding; a party's ability to
have a court reverse or modify an arbitration award is very limited.
(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
(d)    The arbitrators do not have to explain the reason(s) for their award.
(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Master Confirmation.
Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative




--------------------------------------------------------------------------------




class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
    
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.


23.
Counterparts.    This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.







--------------------------------------------------------------------------------






Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
Yours faithfully,
GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory


Agreed and Accepted By:
PLANTRONICS, INC.


By:    ________________________________
Name:
Title:








--------------------------------------------------------------------------------






SCHEDULE A


SUPPLEMENTAL CONFIRMATION
To:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, California 95060
From:
Goldman, Sachs & Co.
Subject:
Collared Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Plantronics, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of [Insert Date] (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:


Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [    ]
Hedge Period End Date:
[ ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
Final Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]
Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, GS&Co. is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
[ ]
Minimum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [   ]% of the Hedge Period Reference Price.
Maximum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [   ]% of the Hedge Period Reference Price.
Ordinary Dividend Amount:
For any calendar quarter, USD [ ]
Scheduled Ex-Dividend Dates:
[         ]
Additional Relevant Days:
The [ ] Exchange Business Days immediately following the Calculation Period.





--------------------------------------------------------------------------------




3.    [Notwithstanding Section 7 of the Master Confirmation, on any Exchange
Business Day following the First Acceleration Date that is not an Additional
Relevant Day in the Relevant Period, if the opening sale price per Share on the
Exchange on such Exchange Business Day is less than [ ], then Counterparty may
purchase up to [ ]% of the ADTV (as defined in Rule 10b-18) for the Shares in
the open market on such Exchange Business Day through GS&Co. as Counterparty's
agent pursuant to customary open market agency repurchase documentation
reasonably acceptable to both parties.] 1 
4.    [Notwithstanding Section 4(j) of the Master Confirmation, Counterparty may
enter into the transaction evidenced by the Master Confirmation dated as of [ ]
(Ref. No. [ ]) between GS&Co. and Counterparty, as supplemented by the
Supplemental Confirmation dated as of [ ].] 2 
5.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
6.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.


























1 This provision only applies to the first Transaction under the Master
Confirmation.


2 This provision only applies to the first Transaction under the Master
Confirmation.




--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
Yours sincerely,


GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory




Agreed and Accepted By:
PLANTRONICS, INC.


By:    ________________________________
Name:
Title:




    






--------------------------------------------------------------------------------




SCHEDULE B
TRADE NOTIFICATION
To:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, California 95060
From:
Goldman, Sachs & Co.
Subject:
Collared Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and
Plantronics, Inc. (“Counterparty”) (together, the “Contracting Parties”) bearing
the trade reference number set forth above.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of [Insert Date of Master Confirmation] (the
“Master Confirmation”) between the Contracting Parties, as amended and
supplemented from time to time.


Hedge Completion Date:
[ ]
Hedge Period Reference Price:
USD [ ]
Minimum Shares:
[ ]
Maximum Shares:
[ ]

Yours sincerely,


GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory










--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:    USD
Settlement Method Election:    Applicable; provided that (i) Section 7.1 of the
Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to GS&Co. in writing on the date it notifies GS&Co. of
its election that, as of such date, the Electing Party is not aware of any
material non-public information concerning Counterparty or the Shares and is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws.
Electing Party:    Counterparty
Settlement Method
Election Date:    The earlier of (i) the Scheduled Termination Date and (ii) the
second Exchange Business Day immediately following the Accelerated Termination
Date (in which case the election under Section 7.1 of the Equity Definitions
shall be made no later than 10 minutes prior to the open of trading on the
Exchange on such second Exchange Business Day), as the case may be.
Default Settlement Method:    Cash Settlement
Forward Cash Settlement
Amount:    The Number of Shares to be Delivered multiplied by the Settlement
Price.


Settlement Price:    The average of the VWAP Prices for the Exchange Business
Days in the Settlement Valuation Period, subject to Valuation Disruption as
specified in the Master Confirmation.
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
GS&Co. in its reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date.
Cash Settlement:    If Cash Settlement is applicable, then Buyer shall pay to
Seller the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.
Cash Settlement
Payment Date:    The date one Settlement Cycle following the last day of the
Settlement Valuation Period.
Net Share Settlement
Procedures:    If Net Share Settlement is applicable, Net Share Settlement shall
be made in accordance with paragraphs 2 through 7 below.






--------------------------------------------------------------------------------




2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares' value based on the value thereof to GS&Co. (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as reasonably
determined by the Calculation Agent.


3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:


(a)    a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten follow-on
offerings of equity securities issued by companies of comparable size, maturity
and lines of business as the Counterparty and the results of such investigation
are satisfactory to GS&Co., in its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten follow-on offerings of equity securities
issued by companies of comparable size, maturity and lines of business as the
Counterparty, in form and substance reasonably satisfactory to GS&Co., which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates and the provision of
customary opinions, accountants' comfort letters and lawyers' negative assurance
letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
issued by companies of comparable size, maturity and lines of business as the
Counterparty (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities issued by companies of comparable size, maturity and lines of
business as the Counterparty, in form and substance commercially reasonably
satisfactory to GS&Co., which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants' comfort
letters and lawyers' negative assurance letters, and shall provide for the
payment by Counterparty of all customary fees and expenses in connection with
such resale, including all fees and expenses of counsel for GS&Co., and shall
contain appropriate representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and




--------------------------------------------------------------------------------




(d)    in connection with the private placement of such shares by Counterparty
to GS&Co. (or any such affiliate) and the private resale of such shares by
GS&Co. (or any such affiliate), Counterparty shall, if so requested by GS&Co.,
prepare, in cooperation with GS&Co., a private placement memorandum in form and
substance reasonably satisfactory to GS&Co.
5.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty's election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A - B
Where    A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and
B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 2,727,025 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.
For the avoidance of doubt, if Counterparty validly elects to deliver Shares in
respect of any Transaction and the number so delivered is reduced as a result of
this paragraph 7, Counterparty will not be required to deliver cash or any other
property in lieu of such Shares not delivered.






--------------------------------------------------------------------------------




SUPPLEMENTAL CONFIRMATION
To:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, California 95060
From:
Goldman, Sachs & Co.
Subject:
Collared Accelerated Stock Buyback
Ref. No:
Sdb4164978460
Date:
May 9, 2011

*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Plantronics, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of May 9, 2011 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
May 9, 2011
Forward Price Adjustment Amount:
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Hedge Period End Date:
May 31, 2011
Calculation Period Start Date:
May 9, 2011
Scheduled Termination Date:
January 9, 2012
Final Termination Date:
April 9, 2012
First Acceleration Date:
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Prepayment Amount:
USD 50,000,000
Prepayment Date:
May 12, 2011
Initial Shares:
867,690 Shares; provided that if, in connection with the Transaction, GS&Co. is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
May 23, 2011
Minimum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.
Maximum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) 90% of the Hedge Period Reference Price.
Ordinary Dividend Amount:
For any calendar quarter, USD 0.05
Scheduled Ex-Dividend Dates:
May 18, August 17, November 16
Additional Relevant Days:
The five (5) Exchange Business Days immediately following the Calculation
Period.





--------------------------------------------------------------------------------




3.    Notwithstanding Section 7 of the Master Confirmation, on any Exchange
Business Day following the First Acceleration Date that is not an Additional
Relevant Day in the Relevant Period, if the opening sale price per Share on the
Exchange on such Exchange Business Day is less than 90% of the Hedge Period
Reference Price, then Counterparty may purchase up to 5% of the ADTV (as defined
in Rule 10b-18) for the Shares in the open market on such Exchange Business Day
through GS&Co. as Counterparty's agent pursuant to customary open market agency
repurchase documentation reasonably acceptable to both parties.
4.    Notwithstanding Section 4(j) of the Master Confirmation, Counterparty may
enter into the transaction evidenced by the Master Confirmation dated as of May
9, 2011 (Ref. No. Sdb4164979031) between GS&Co. and Counterparty, as
supplemented by the Supplemental Confirmation dated as of May 9, 2011.
5.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
6.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.






--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.


Yours sincerely,


GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory


Agreed and Accepted By:
PLANTRONICS, INC.


By:    ________________________________
Name:
Title:






--------------------------------------------------------------------------------




TRADE NOTIFICATION
To:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, California 95060
From:
Goldman, Sachs & Co.
Subject:
Collared Accelerated Stock Buyback
Ref. No:
Sdb4164978460
Date:
May 23, 2011

*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and
Plantronics, Inc. (“Counterparty”) (together, the “Contracting Parties”) bearing
the trade reference number set forth above.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of May 9, 2011 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of May 9. 2011 (the “Master Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time.


Hedge Completion Date:
May 23, 2011
Hedge Period Reference Price:
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Minimum Shares:
1,228,555
Maximum Shares:
1,501,567

Yours sincerely,
GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory




